 



Exhibit 10.18
Amendment No. 1
SIFCO INDUSTRIES, INC.
CHANGE IN CONTROL SEVERANCE AGREEMENT
This Amendment No. 1 to the Change in Control Severance Agreement (the
“Amendment”), dated as of February 5, 2007, is made between SIFCO Industries,
Inc. (the “Company”) and Remigijus H. Belzinskas (the “Executive”) for the
purpose of amending and supplementing the documents and instruments referred to
below.
WITNESSETH:
     WHEREAS, the Company and Executive are parties to a Change in Control
Severance Agreement made as of September 28, 2000 (the “Agreement” providing for
certain severance benefits to Executive in the event of a change in control of
the Company; all terms used in the Agreement being used herein with the same
meaning); and
     WHEREAS, the Company and Executive desire to amend certain provisions of
the Agreement to clarify the amount of severance benefits that were intended to
be provided by the Agreement at the time the Agreement was executed;
     NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:
Amendment to Agreement — Exhibit A to the Change in Control Severance Agreement
– Benefits, “Item a. Severance” is hereby amended in its entirety to read as
follows:
a. Severance. In the event the Executive becomes eligible for benefits under
Section 5 of the Agreement, the Company shall pay to the Executive or the
Executive’s Beneficiary in a lump sum in cash within thirty (30) days after the
Executive’s Date of Termination an amount equal to:

  (i)   the greater of (i) $140,000 or (ii) one (1.0) times the Executives
annual salary;     (ii)   the excess of (A) the actuarial equivalent of the
benefit under any qualified defined benefit pension plan the Company may have
(the “Retirement Plan”), and any supplemental retirement plan in which the
Executive participates (the “SERP”) which the Executive would receive if the
Executive’s employment continued for two (2) years after the Date of Termination
assuming for this purpose that all accrued benefits are fully vested, over
(B) the actuarial equivalent of the Executive’s actual benefit paid or payable,
if any, under the Retirement Plan and the SERP as of the Date of Termination.

IN WITNESS WHEREOF, the undersigned have executed this Agreement effective as of
the date first written above.

          SIFCO INDUSTRIES, INC.   EXECUTIVE
 
       
By: /s/ Jeffrey P. Gotschall
  /s/ Remigijus H. Belzinskas
 
    Title: Chairman and CEO   Signature
 
       
 
      Remigijus H. Belzinskas
 
       
 
      Printed Name

1